972 F.2d 1354
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Maria L. HIATT, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3124.
United States Court of Appeals, Federal Circuit.
June 11, 1992.

Before RICH, PAULINE NEWMAN and LOURIE, Circuit Judges.
DECISION
PER CURIAM.


1
Maria L. Hiatt (Mrs. Hiatt) appeals from the July 1, 1991 initial decision of the Merit Systems Protection Board (Board), Docket No. SF08319110512, which became final on November 6, 1991 when the full Board denied Mrs. Hiatt's petition for review, remanding the case to the Office of Personnel Management (OPM) with instructions that OPM determine whether Mrs. Hiatt's husband's annuity was reduced to provide for a survivor election and to issue a new reconsideration decision.   Mrs. Hiatt's appeal to this court is dismissed for lack of jurisdiction.

OPINION

2
In accordance with 28 USC § 1295(a)(9), this Court possesses jurisdiction to review a final order or final decision of the Board.   The final judgment rule requires that an appellate court may only entertain cases from a decision or order that ends the litigation on the merits and leaves nothing for the trial court to do but execute judgment.   Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981).  "A corollary rule is that an order remanding a matter to an administrative agency for further findings and proceedings is not final."   Badger-Powhatan v. United States, 808 F.2d 823, 825 (Fed.Cir.1986).


3
The Board remanded the case to the OPM for additional proceedings to determine if the facts established that Mr. Hiatt had timely filed for an annuity.   The Board never made a final decision on the merits.   Nor is the Board's remand a final order.   Accordingly, the appeal is dismissed for lack of jurisdiction.